Case 1:19-cv-08385-NRB Document 34
                                33 Filed 07/22/20
                                         07/21/20 Page 1 of 4
Case 1:19-cv-08385-NRB Document 34
                                33 Filed 07/22/20
                                         07/21/20 Page 2 of 4
Case 1:19-cv-08385-NRB Document 34
                                33 Filed 07/22/20
                                         07/21/20 Page 3 of 4




                                      Date: July 22, 2020
Case 1:19-cv-08385-NRB Document 34
                                33 Filed 07/22/20
                                         07/21/20 Page 4 of 4
